DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-13 in the reply filed on January 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to “a computer program”.  Computer programs do not fall within the statutory classes of invention.  According to the instant Specification, there is nothing limiting the disclosed “computer program” from excluding computer code listings.  Thus the interpretation of the "computer program” of the present claim language allows for non-eligibly patentable subject matter such as a propagation medium or data structure (i.e. computer program). Such data structures as a computer program do not fall into one of the eligible statutory classes of invention 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Someda et al (US 20160185290 A1).

With respect to claim 1, Someda discloses an electronic device for a vehicle comprising: 
circuitry configured to obtain information about a planned maneuver of the vehicle (Par.[0036] obtainer #1 of navigation device #10 is circuitry that obtains vehicle and driver information, wherein information indicating a situation of the vehicle may be an advance notice of a right or left turn, see Par.[0041-0042], such an advanced notice of an upcoming turn is information about a planned maneuver of the vehicle); and 
circuitry configured to determine the position and/or orientation of a sound field based on the information about the planned maneuver of the vehicle (Par.[0045-0046] controller #2 is circuitry that receives the vehicle and driver information from obtainer #1 and determines an orientation/direction of a reproduced sound field within the vehicle, wherein the direction of the reproduced sound is based on the planned maneuver (i.e. right or left turn notifications) see figs.6A,6B, Par.[0055-0060]).

With respect to claim 2, Someda discloses the electronic device of claim 1, wherein the circuitry is configured to determine the position and/or orientation of the sound field by moving one or more virtual sound sources based on information about the planned maneuver of a vehicle (Par.[0026][0028-0029] Someda discloses wherein a virtual sound technology is known and may be implemented in the localization of the generated sound sources).

With respect to claim 3, Someda discloses the electronic device of claim 1, wherein the circuitry is configured to anticipate the planned maneuver by moving the sound field in accordance with the planned maneuver (Par.[0025] information indicating a situation of the vehicle may be an advance notice about an upcoming turn, this is an anticipated planned maneuver of the vehicle).

Par.[0025] “sudden braking”), a steering angle (Par.[0031] orientation of front wheels; fig.5A; Par.[0052-0054]), a velocity (Par.[0031] “speed information”) and/or accelerating parameter (Par.[0043] “acceleration”).
	
With respect to claim 6, Someda discloses the electronic device of claim 1, wherein the circuitry is configured to anticipate the planned maneuver by moving the sound field horizontally in accordance with the planned maneuver (Par.[0057] as shown in figs.6A and 6B the sound field is moved in a horizontal direction relative to the driver #20).

With respect to claim 8, Someda discloses the electronic device of claim 2, wherein the circuitry is configured to render the sound field according to the determined positions the virtual sound sources (Par.[0026][0028-0029] Someda discloses wherein a virtual sound technology is known and may be implemented in the localization of the generated sound sources as virtual sound sources).

With respect to claim 9, Someda discloses the electronic device of claim 1, wherein the circuitry is configured to produce the sound field by 3D Audio rendering techniques (Par.[0026-0029] Someda discloses wherein a 3D Audio technology is known and may be implemented in the localization of the generated sound sources).

Par.[0045-0046] controller #2 is circuitry that receives the vehicle and driver information from obtainer #1 and determines an orientation/direction of a reproduced sound field within the vehicle, wherein the direction of the reproduced sound is based on the planned maneuver (i.e. right or left turn notifications) see figs.6A,6B, Par.[0055-0060]).

With respect to claim 13, Someda discloses a computer program (Par.[0021] “programs”) to determine the position and/or orientation of a sound field based on information about a planned maneuver of a vehicle (Par.[0045-0046] software performs obtaining vehicle and driver information from obtainer #1 and determining an orientation/direction of a reproduced sound field within the vehicle, wherein the direction of the reproduced sound is based on the planned maneuver (i.e. right or left turn notifications) see figs.6A,6B, Par.[0055-0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someda et al (US 20160185290 A1) in view of Shiozawa et al (US 20160073214 A1).

With respect to claim 5, Someda discloses the electronic device of claim 1, however does not disclose expressly wherein the circuitry is configured to anticipate the planned maneuver by tilting the sound field based on an inclination angle in accordance with the planned maneuver.
Shiozawa discloses circuitry configured to tilt a sound field within a vehicle based on an inclination angle in accordance with a maneuver of the vehicle (Par.[0034-0036] vehicle behavior such as information of a movement in a vertical direction is used to adjust a sound field generated within the vehicle cabin).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the vertical displacement information of Shiozawa to adjust the generated sound field of Someda.  The motivation for doing so would have been to suppress the feeling of the vehicle behavior by generating a sound field in the opposite direction of vertical movement (see Shiozawa: Par.[0006-0007]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someda et al (US 20160185290 A1) in view of Groh et al (US 20180186286 A1).

With respect to claim 7, Someda discloses the electronic device of claim 1, however does not disclose expressly wherein the circuitry is configured to obtain the information about the planned maneuver from an autonomous driving section.
Groh discloses circuitry configured to obtain information about a planned maneuver of the vehicle (Par.[0016-0019] prediction module #110b and decision module #110c obtain sensor information of the vehicle to determine a planned maneuver of a vehicle, such as avoidance of a collision with an object), circuitry configured to determine the position and/or orientation of a sound field based on the information about the planned maneuver of the vehicle (Par.[0020] spatial auditory alert module #110e spatially orientate a sound field to simulate sound from a location of the object), wherein the circuitry is configured to obtain the information about the planned maneuver from an autonomous driving section (Par.[0018-0019] alert module #108 comprising prediction module #110b may part of an autonomous driving vehicle).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to obtain the information about the planned maneuver in Someda, from an autonomous driving section, as performed by Groh.  The motivation for doing so would have been to spatially alert passengers of a possible collision with an object by using a spatially generated warning audio signal. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someda et al (US 20160185290 A1).

With respect to claim 10, Someda discloses the electronic device of claim 9, however does not disclose expressly wherein the 3D audio rendering operation is based on Wavefield synthesis.
Official Notice is taken that Wavefield synthesis is well-known technique in the art for generating 3D audio reproduction.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use Wavefield synthesis to reproduce the 3D audio of Someda.  The motivation for doing so would have been to use a known technique for the generation of the 3D spatially localized audio signals. 

With respect to claim 11, Someda discloses the electronic device of claim 9, however does not disclose expressly wherein the 3D audio rendering operation is based on monopole synthesis.
Official Notice is taken that monopole synthesis is well-known technique in the art for generating 3D audio reproduction.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use monopole synthesis to reproduce the 3D audio of Someda.  The motivation for doing so would have been to use a known technique for the generation of the 3D spatially localized audio signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654